



WARNING

The President of the panel hearing
    this appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under ss. 486.5(1), (2), (3), (4), (5), (6), (7), (8) or
    (9) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.5 (1)     Unless an order is made under section
    486.4, on application of the prosecutor, a victim or a witness, a judge or
    justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

(2)     On application of a justice system
    participant who is involved in proceedings in respect of an offence referred to
    in subsection 486.2(5) or of the prosecutor in those proceedings, a judge or
    justice may make an order directing that any information that could identify
    the justice system participant shall not be published in any document or
    broadcast or transmitted in any way if the judge or justice is satisfied that
    the order is necessary for the proper administration of justice.

(3)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice if it is not the purpose of the disclosure to make
    the information known in the community.

(4)     An applicant for an order shall

(a) apply in writing to the presiding judge or
    justice or, if the judge or justice has not been determined, to a judge of a
    superior court of criminal jurisdiction in the judicial district where the
    proceedings will take place; and

(b) provide notice of the application to the
    prosecutor, the accused and any other person affected by the order that the
    judge or justice specifies.

(5)     An applicant for an order shall set out the
    grounds on which the applicant relies to establish that the order is necessary
    for the proper administration of justice.

(6)     The judge or justice may hold a hearing to
    determine whether an order should be made, and the hearing may be in private.

(7)     In determining whether to make an order, the
    judge or justice shall consider

(a) the right to a fair and public hearing;

(b) whether there is a real and substantial risk
    that the victim, witness or justice system participant would suffer significant
    harm if their identity were disclosed;

(c) whether the victim, witness or justice system
    participant needs the order for their security or to protect them from
    intimidation or retaliation;

(d) societys interest in encouraging the
    reporting of offences and the participation of victims, witnesses and justice
    system participants in the criminal justice process;

(e) whether effective alternatives are available
    to protect the identity of the victim, witness or justice system participant;

(f) the salutary and deleterious effects of the
    proposed order;

(g) the impact of the proposed order on the
    freedom of expression of those affected by it; and

(h) any other factor that the judge or justice
    considers relevant.

(8)     An order may be subject to any conditions
    that the judge or justice thinks fit.

(9)     Unless the judge or justice refuses to make
    an order, no person shall publish in any document or broadcast or transmit in
    any way

(a) the contents of an application;

(b) any evidence taken, information given or submissions
    made at a hearing under subsection (6); or

(c) any other information that could identify the
    person to whom the application relates as a victim, witness or justice system
    participant in the proceedings.  2005, c. 32, s. 15.

486.6 (1)  Every person who fails to comply with an
    order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken
    against any person who fails to comply with the order, the publication in any
    document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity is
    protected by the order. 205, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Exell,
    2015 ONCA 704

DATE: 20151021

DOCKET: C60219

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Donald Michael Exell

Respondent

Gavin MacDonald, for the appellant

Paula Rochman, for the respondent

Heard and released orally: October 19, 2015

On appeal from the absolute discharge entered on February
    26, 2015 by Justice Donald McLeod of the Ontario Court of Justice.

ENDORSEMENT

[1]

In November 2010, the respondent, who is now 63 years old, was convicted
    of sexual interference. He was sentenced to a term of imprisonment of two years
    less one day to be followed by a period of probation of three years.

[2]

In addition, an order was made under s. 161 of the
Criminal Code
prohibiting him from attending various places where children under 16 might be
    expected to be present. Among the listed places, was any school ground.

[3]

About four years later, while the s. 161 order remained in force, the
    respondent attended a spa day with a church group of which he was a member.
    The spa day was held at a secondary school in Brampton. As it turned out,
    both the complainant in the predicate offence and her brother attended that
    school. The complainants brother reported the respondents presence to the school
    authorities, who notified police.

[4]

At the school, the respondent had his hair cut and his nails trimmed by
    students. There is no suggestion that the respondent engaged in any sexually
    inappropriate behaviour with any student.

[5]

The respondent pleaded guilty to a single count of breaching the s. 161
    prohibition. Crown counsel sought a term of imprisonment of six months,
    followed by probation for three years. Counsel for the respondent, who is also
    counsel on the appeal, sought a suspended sentence and a period of probation.

[6]

The trial judge found the respondent guilty and ordered that he be
    discharged absolutely. The Crown appeals.

[7]

In our view, the sentence imposed fails to apply the applicable
    sentencing principles, thus constitutes an error in principle.

[8]

The predominant sentencing principles that control the disposition in
    cases involving a breach of a s. 161 order are denunciation and deterrence,
    both specific and general. This was not a technical breach. The respondent
    attended a secondary school, on a school day, where he would predictably
    interact with students, who were to perform spa services. It would be obvious
    to any person, who was subject to such an order, that such was its purpose and
    the conduct in which he engaged breached it.

[9]

In our view, this case called for a custodial sentence in the range
    proposed by Crown counsel at trial and on appeal. Those who are subject to such
    orders must realize that contravention comes at a price. In this case, we
    consider that that price shall be:


i.

a sentence of imprisonment of six months; and


ii.

a period of probation of three years on statutory terms with further
    conditions that he have no contact directly or indirectly with the complainant
    or any members of her family; that he not be within 200 meters of St. Roch
    Secondary School in Brampton; that he participate in such treatment or other
    programs as may be approved and directed by his probation officer; and that he
    sign such releases as may be necessary for the probation officer to monitor his
    progress in those programs.

[10]

Leave
    to appeal sentence is granted, the appeal is allowed, the sentence imposed at
    trial set aside and in its place the respondent shall serve a custodial
    sentence of six months to be followed by probation for three years on the
    dictated terms.

[11]

A
    warrant for the respondents arrest may issue if required. The respondent shall
    have 72 hours from release of this judgment to surrender into custody.
    Thereafter, police may execute the warrant of arrest.

David
    Watt J.A.

C.W.
    Hourigan J.A.

Grant
    Huscroft J.A.


